DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 1, shown in Figs. 1-9B in the reply filed on 11/14/2022 is acknowledged. Claims 1-8, 10-19, 21-23, 25-27 and 29-34 are pending. Claims 6-8, 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The Specification fails to describe the claimed downwardly facing recessed surface of the axial bore (see claims 1 and 11), or the downwardly facing abutment surface (see claim 12). The specification also fails to describe how the at least one outer surface of the bushing is configured to snap under the at least one downwardly facing abutment surface of the axial bore. Additionally, the Specification fails to describe the structure recited in claim 21 that recites that the at least one downwardly facing abutment surface of the body member further comprises a pair of upper surface of opposing apertures formed into inner surface of the upright arms of the body member. 
Claim 22 recites that the axial bore includes a recess. The specification fails to identify the claimed recess.
Claim 25 recites a screw defining a hemisphere plane at a maximum width perpendicular to the screw’s longitudinal axis, and a spherical outer surface having a single common radius extending above and below the hemisphere plane. The Specification fails to describe the claimed hemisphere plane or maximum width. The specification also fails to describe the claimed at least one internally-accessible downwardly-facing recessed surface between the bottom and the top of the body member. Additionally, claim 25 recites that a bushing is configured to be resiliently snapped into an at least partially overlapping arrangement under the at least one downwardly-facing recessed surface, wherein the lower surface of the bushing does not extend below the hemisphere plane of the head portion. The specification fails to describe the claimed arrangement.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the downwardly facing recessed surface (see claim 1 and 11) and the downwardly facing abutment surface (see claim 12) must be shown or the feature(s) canceled from the claim(s). The drawings also fail to illustrate how the at least one outer surface of the bushing is configured to snap under the at least one downwardly facing abutment surface of the axial bore. The cross section of the assembly shown in Figs. 9A and 9B do not illustrate a point of contact between any recessed or abutment surface and the bushing. The diameter of the axial bore remains the same except for a slight taper and the lower end. 
Additionally, the Drawings fails to illustrate the structure recited in claim 21 that recites that the at least one downwardly facing abutment surface of the body member further comprises a pair of upper surface of opposing apertures formed into inner surface of the upright arms of the body member. 
Claim 22 recites that the axial bore includes a recess. The drawings fail to identify the claimed recess.
Claim 25 recites a screw defining a hemisphere plane at a maximum width perpendicular to the screw’s longitudinal axis, and a spherical outer surface having a single common radius extending above and below the hemisphere plane. The Drawings fail to illustrate the claimed hemisphere plane or maximum width. The drawings also fail to illustrate the claimed at least one internally-accessible downwardly-facing recessed surface between the bottom and the top of the body member. Additionally, claim 25 recites that a bushing is configured to be resiliently snapped into an at least partially overlapping arrangement under the at least one downwardly-facing recessed surface, wherein the lower surface of the bushing does not extend below the hemisphere plane of the head portion. The drawings fail to illustrate the claimed arrangement.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1, 3 and 30 are objected to because of the following informalities:  
In claim 1, line 29, change “insert” to --insertion--.
Claim 3 includes the method step of positioning the partial spherical head of the bone anchor within the axial bore of the body member prior to the insertion of the bushing into the axial bore. It is noted that the method of assembling the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
In claim 30, line 2, delete “further.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 10-13, 15, 17-19, 21-23, 25-27 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "interior seating surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the insert" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the upright arms” in line 3. It is unclear if Applicant is referencing the previously recited upright arms of the bushing or the body member. 
Claim 1 includes the recitation that the bushing has at least one outer surface configured to resiliently snap under the at least one downwardly facing surface of the axial bore of the body member. It is noted that the specification and drawings fail to specifically describe the claimed “downwardly facing surface of the axial bore.” The Drawings also fail to illustrate the claimed downwardly facing surface that permits the bushing to resiliently snap under. In fact, Fig. 9B illustrates a cross section of the assembly showing a straight inside surface of the axial bore of the body member that only curves or tapers inwardly toward the very bottom. 
Claim 11 also recites the previously recited “downwardly facing recessed surface” of the body member. Again, it is noted that the specification and drawings fail to disclose what the claimed downwardly facing recessed surface is. The tabs 70 of the bushing can snap into opposed apertures of the body (see Fig. 3B, element 72). The opposed apertures of the body 72 are not downwardly facing recessed surfaces. Accordingly, it is unclear what structure of the body member constitutes the claimed at least one downwardly facing recessed surface above the lower interior surface. 
Claim 12 includes the recitation that the axial bore includes “at least one downwardly facing abutment surface extending outwardly away from the vertical centerline axis above of [sic] the lower interior surface.” It is noted that the Specification and Drawings fail to identify the at least one downwardly facing abutment surface extending outwardly away from the vertical centerline axis above of [sic] the lower interior surface. The axial bore is shown in cross section in Figs. 9A and 9B. The bore extends straight down and then tapers at the bottom to conform to the screw head and to allow movement of the screw and retention of the screw within the body member.
Claims 12 and 18 recite the limitation "the insert" in line 23 and line 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 includes the recitation of a recess located in the axial bore of the body member proximate the bottom opening. It is unclear what structure is considered the claimed recess.
Claim 23 recites the limitation "the insert" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites a screw defining a hemisphere plane at a maximum width perpendicular to the screw’s longitudinal axis, and a spherical outer surface having a single common radius extending above and below the hemisphere plane, a hemisphere plane, a maximum width, at least one internally-accessible downwardly-facing recessed surface between the bottom and the top of the body member, and a bushing configured to be resiliently snapped into an at least partially overlapping arrangement under the at least one downwardly-facing recessed surface, wherein the lower surface of the bushing does not extend below the hemisphere plane of the head portion. The claimed structure can’t be identified from the elected embodiment illustrated in Figs. 1-9B. As illustrated in Figs. 9A-9B, the axial bore includes a constant diameter than tapers at the very bottom to restrict passage of the screw head. The upper inner surface of the bore includes serrations to mate with serrations on the closure when locking the assembly. The specification and drawings fail to identify any recessed surface within the axial bore. 
Claim 31, the pair of opposed downwardly-facing recessed surfaces can’t be identified from the specification or drawings. 
Claim 33 includes the recitation of a discontinuous helically wound thread form. The elected embodiment includes serrations. In fact, par. 0002 specifically states that the assembly eliminates conventional threaded engagements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) Claims 1-5, 10-13, 15, 17-19, 22-23, 25-27 and 29, 30, 32 and 33 as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Richelsoph et al. (U.S. 6,010,503).
Concerning claim 1, as best understood, Richelsoph discloses a pivotal bone anchor assembly for securing a fixation rod to a bone of a patient via a closure (see Figs. 1-3), the pivotal bone anchor assembly comprising: a body member (12) defining a lower portion of an axial bore centered around a vertical centerline axis and communicating with a bottom of the body member through a bottom opening, and a pair of upright arms (66 and 68) extending upward from the lower portion to define a channel (50) configured to receive the fixation rod, the axial bore extending upwardly through the channel to tops of the upright arms and including a lower interior surface (48) disposed about the bottom opening and at least one downwardly facing recessed surface (62) above the lower interior surface; a bone anchor (44) comprising a shank body having a longitudinal axis, a partial spherical head (46) at a proximal end configured for positioning into the lower portion of the axial bore, and an anchor portion at a distal end configured for attachment to the bone; and a bushing (20) configured for non-threadable insertion into the axial bore of the body member and including a central opening (near 42) configured to provide access to the partial spherical head of the bone anchor, at least one outer surface (28) configured to resiliently snap under the at least one downwardly facing surface of the axial bore of the body member when the bushing is inserted into the axial bore so as to inhibit the bushing from moving upward in the axial bore, and a lower portion (42) with at least one vertically extending slot (54) defining a lower surface configured for biased engagement with the partial spherical head of the bone anchor, wherein the lower interior surface of the axial bore is configured to support the partial spherical head of the bone anchor to provide for pivotal movement between the shank body and the body member prior to locking the pivotal bone anchor assembly via the closure and the fixation rod, with the fixation rod being spaced apart from the partial spherical head (see col. 5, lines 6-36), and wherein the biased engagement provides a pre-lock press fitment about the partial spherical head so that the bone anchor and body member do not move freely with respect to each other prior to insert and securement of the fixation rod (see col. 5, lines 14-29).
Concerning claim 2, wherein the interior seating surface of the axial bore is rounded (see Fig. 2).
Concerning claim 3, wherein the partial spherical head of the bone anchor is positioned within the axial bore of the body member prior to the insertion of the bushing into the axial bore (see Fig. 2).
Concerning claim 4, wherein the bushing is configured to engage the fixation rod (see Fig. 2, element 36).
Concerning claim 5, wherein the least one vertically extending slot (see Fig. 2, element 54) is configured to provide flexibility to the lower portion of the insert when the lower surface is in biased engagement with the partial spherical head of the bone anchor.
Concerning claim 10, wherein the bushing includes upright arms (32 and 34) defining a second channel configured to receive the fixation rod, the upright arms being inwardly inclined so as to snap around and hold the fixation rod in the second channel upon a downward pushing of the fixation rod into the second channel.
Concerning claim 11, wherein the at least one outer surface of the bushing further comprises at least one outwardly-projecting resilient tab (28) configured to snap under the downwardly facing recessed surface of the body member.
Concerning claim 12, Richelsoph et al. disclose a pivotal bone anchor assembly (see Figs. 1A-3) for securing a fixation rod to a bone of a patient via a closure, the pivotal bone anchor assembly comprising: a body member (12) defining a lower portion of an axial bore centered around a vertical centerline axis and communicating with a bottom of the body member through a bottom opening, and a pair of integral upright arms (66 and 68) extending upward from the lower portion to define a channel (50) configured to receive the fixation rod, the axial bore extending upwardly through the channel to tops of the upright arms and including a lower interior surface (48) disposed about the bottom opening and at least one downwardly facing abutment surface (62 to 56) extending outwardly away from the vertical centerline axis above of the lower interior surface; a bone anchor (44) comprising a shank body having a longitudinal axis, a partial spherical head (46) at a proximal end, and an anchor portion at a distal end configured for attachment to the bone, the partial spherical head configured for positioning into the lower portion of the axial bore and for being pivotably supported by the lower interior surface with the bone anchor extending downward through the bottom opening; and a bushing (20) configured for non-threaded downward insertion into the axial bore of the body member a central opening configured to provide access to the partial spherical head of the bone anchor, and at least one outer surface (26 and 28) configured to snap under the at least one downwardly facing abutment surface of the axial bore when the bushing is downwardly displaced within the axial bore to inhibit the bushing from moving back up within the axial bore, wherein the at least one outer surface of the insert is further configured for biased engagement against an internal surface of the axial bore to provide a pre-lock press fitment around the partial spherical head of the bone anchor within the axial bore that inhibits pivotal motion between the shank body and the body member prior to locking the pivotal bone anchor assembly with the fixation rod and the closure (see col. 4, lines 36-65 and col. 5, lines 6-50).
Concerning claim 13, wherein the interior seating surface of the axial bore is rounded (see Fig. 2).
Concerning claim 15, wherein the partial spherical head of the bone anchor is configured for positioning into the axial bore of the body member before the bushing is inserted into the axial bore (see Fig. 2).
Concerning claim 17, further comprising a lower surface of the bushing (see Fig. 2, near element 42) configured to flexibly abut the partial spherical head of the bone anchor so as to at least partially provide the pre-lock press fitment around the partial spherical head of the bone anchor (see col. 4, lines 45-60).
Concerning claim 18, further comprising a lower portion of the insert defining the lower surface, the lower portion including at least one slot (see Fig. 2, element 54) configured to provide flexibility to the lower portion of the insert when the lower surface flexibly abuts the partial spherical head of the bone anchor.
Concerning claim 19, wherein the at least one slot further comprises a pair of opposing slots (54 – wherein it is disclosed that another slot can be formed, see col. 5, lines 43-50) formed through a thickness of the lower portion of the bushing.
Concerning claim 22, Richelsoph et al. disclose a pivotal bone anchor assembly (see Figs. 1A-3) for securing a fixation rod to a bone of a patient via a closure, the pivotal bone anchor assembly comprising: a shank (44) having a partial spherical head (46) at a proximal end and an anchor portion at a distal end configured for attachment to the bone; a body member (12) having an upper channel configured to receive the fixation rod and communicating with an axial bore extending downward to a bottom opening through which the shank extends, the axial bore of the body member including a recess (62 to 56) and an interior surface (48) proximate the bottom opening configured to pivotably support the partial spherical head of the shank; and a bushing (20) configured for positioning at least partially within the recess of the axial bore of the body member, the bushing having a lower portion (near element 42), an upper seating surface (36) configured to receive the fixation rod, and an upper first configuration and a lower second configuration prior to placement of the fixation rod into the upper channel of the body member (see col. 4, lines 37-60), wherein in the first configuration, the lower portion of the bushing is spaced apart from the partial spherical head so to allow the shank substantially free pivotal movement with respect to the body member, and wherein in the second configuration, the bushing is press fit against the body member so as to form a biased frictional engagement therebetween to at least temporarily secure the angular position of the shank relative to the body member such that some force is required to move the shank into a different angular position relative to the body member prior to placement of the fixation rod into the upper channel of the body member (see col. 4, lines 45-60).
Concerning claim 23, wherein the lower portion of the bushing defines a lower surface (42) configured for biased engagement with the partial spherical head of the shank, the lower portion including at least one slot (54) configured to provide flexibility to the lower portion of the insert when the lower surface is in biased engagement with the partial spherical head of the shank.
Concerning claim 25, Richelsoph et al. disclose pivotal bone anchor assembly (see Figs. 1A-3) for securing a fixation rod to a bone of a patient via a closure configured to lock the assembly, the pivotal bone anchor assembly comprising: a screw (see Fig. 2, element 44) having a longitudinal axis, a head portion (46) with a partial spherical shape defining a hemisphere plane at a maximum width perpendicular to the longitudinal axis, a spherical outer surface having a single common radius extending above and below the hemisphere plane, and a threaded shaft portion opposite the head portion configured for attachment to the bone; a body member (12) having a lower portion (48) defining a bottom opening, an upper portion (58) defining an open first channel (50) configured for receiving the fixation rod, and an axial bore centered around a vertical centerline axis (29), the axial bore communicating with a bottom of the body member through the bottom opening and extending upwardly through the open first channel to a top of the body member and including at least one internally-accessible downwardly-facing recessed surface (62 to 56) between the bottom and the top of the body member, the head portion of the screw configured for being pivotally retained in the lower portion of the body member; and a bushing (20) configured to be resiliently snapped into an at least partially overlapping arrangement under the at least one downwardly-facing recessed surface within the axial bore, the bushing including a central opening and a lower surface (42) separated by at least one axially aligned slot (54) and configured to engage the head portion of the screw so as to provide a pre-lock press fitment between the screw and the body member that inhibits pivotal motion between the screw and the body member prior to locking the pivotal bone anchor assembly with the fixation rod and the closure (see col. 4, lines 45-60), wherein the lower surface of the bushing does not extend below the hemisphere plane of the head portion when the longitudinal axis of the screw and the vertical centerline axis of the body member are co-aligned, and wherein the fixation rod remains spaced apart (via element 36) from the head portion when the assembly is in a locked configuration via the closure.
Concerning claim 26, wherein the bushing further comprises opposed upright arms (32 and 34) defining an open second channel therebetween.
Concerning claim 27, wherein the upright arms of the bushing further include inner wall surfaces that extend upwardly past a midpoint of the fixation rod positioned therebetween (see Fig. 2, where element 28 is located above the midpoint of the rod).
Concerning claim 29, wherein the bushing is configured to be positioned within the axial bore after the head portion of the screw is disposed within the lower portion of the body member (see Fig. 2).
Concerning claim 30, wherein the slotted lower surface (see Fig. 2, element 54) of the bushing further is rounded.
Concerning claim 32, wherein the central opening of the bushing is configured to allow passage for a tool to engage the head portion of the screw (see Fig. 2).
Concerning claim 33, wherein the upper portion of the body member defining the open first channel includes a discontinuous helically wound thread form (see Fig. 3, element 78).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773